Citation Nr: 1451366	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  06-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic right hand frostbite residuals.  

2.  Entitlement to service connection for chronic peripheral neuropathy of the hands.  

3.  Entitlement to service connection for chronic hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran had honorable active service from September 1962 to June 1964.  He had additional active service from June 1964 to April 1971 from which he received a discharge under conditions other than honorable.  

This matter came before the Board of Veterans' Appeals on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  In August 2010, the Board remanded the Veteran's appeal to the RO for additional development.  

In September 2012 the Board, after receiving notice of the Veteran's February 2011 death, dismissed the claims on appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).  In April 2011, the appellant, the Veteran's widow, requested that she be substituted into the Veteran's claims pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A).  In an October 2014 letter to the appellant, the RO accepted the appellant's request to act as a substitute on behalf of the Veteran for this appeal, which was pending at the time of his death.

The Board notes that the Director, Compensation and Pension Service issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  As the RO has determined in the first instance that the appellant is the appropriate substitute in this case, the Board will proceed.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand of the claims to service connection is necessary for the following reasons.  

First, issuance of a Supplemental Statement of the Case (SSOC) is necessary because relevant evidence has been added to the record since the July 2006 SOC.  38 C.F.R. §§ 19.31, 20.1304 (2014).      

Second, a VA compensation examination should be conducted of the Veteran's claims file with regard to the issue of service connection for cold injury to the right hand, and the issue of service connection for a neurological disorder in the upper extremities.  The record documents that the Veteran experienced cold weather injury in service during his first term of enlistment (between September 1962 and June 1964).  Moreover, the record documents that, prior to his death, the Veteran was diagnosed with Parkinson's disease.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  An opinion should be included in the claims file which addresses whether any upper extremity disorder relates to the Veteran's service between September 1962 and June 1964.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  With regard to the service connection claim for cold injury to the right hand, and the service connection claim for a neurological disorder in the upper extremities, the Veteran's entire claims file should be reviewed by an appropriate VA examiner.  The examiner should answer the following questions.  

(a)  Did the Veteran have a disorder in his upper extremities to include a neurological disorder?

(b)  If so, is it at least as likely as not (probability of 50 percent or greater) that the diagnosed disorder had its clinical onset during service, or is related to any in-service disease, event, or injury?  Please note that the record documents that the Veteran served in extreme cold weather in Alaska and that based on this service he received service connection for residuals of cold injury to the left hand.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
3.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  Note that no adjudication has been done since the July 2006 statement of the case.  Therefore, consideration of all evidence since that time must be accomplished.  If an issue remains denied, the appellant and her representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



